OPINION OF THE COURT
PER CURIAM.
1's the Director of the Alcohol and Tobacco Tax Division, Internal Revenue Service, empowered by the Federal Alcohol Administration Act, 27 U.S.C.A. § 201 et seq., to conduct a special investigation of a permittee of the Division with the power to compel witnesses to appear and testify?
The District Court answered the question in the negative in the instant case in denying the Director’s petitions for enforcement of his subpoenas duces tecum directed to the appellees in the course of his investigation of the Division’s permittee, Hiram Walker Incorporated.
We are of the view that the District Court did not err in holding that the Federal Alcohol Administration Act did not in § 2(g), or any other section, expressly or impliedly empower the Director of the Alcohol and Tobacco Division to conduct special investigation of the Division’s permittees and to issue subpoenas duces tecum pursuant thereto.
The District Court’s Order denying the petitions to enforce the Director’s subpoenas will be affirmed for the reasons so well stated in Judge John W. Lord’s excellent opinion reported at 270 F.Supp. 544 (E.D.Pa.1967).